Authority to Exempt Programs under the Personal Responsi­
bility and Work Opportunity Reconciliation Act of 1996
The Attorney General may not exempt California’s prenatal care program under §401 of the Personal
Responsibility and W ork Opportunity Reconciliation Act o f 1996 because eligibility for, and the
recipient’s share of the cost of benefits provided by, that program are conditioned on the recipient’s
income.
N o v e m b e r 2 5 , 1996
M e m o r a n d u m O p in io n f o r t h e A s s is t a n t A t t o r n e y G e n e r a l
O f f ic e o f P o l ic y D e v e l o p m e n t

You have asked whether California’s prenatal care program might fall within
the Attorney General’s authority to exempt programs that “ (A) deliver in-kind
services at the community level, including through public or private nonprofit
agencies; (B) do not condition the provision of assistance, the amount of assistance
provided, or the cost of assistance provided on the individual recipient’s income
or resources; and (C) are necessary for the protection of life or safety.” The Per­
sonal Responsibility and Work Opportunity Reconciliation Act of 1996, Pub. L.
No. 104-193, §411(b)(4), 110 Stat. 2105, 2268. It is our opinion that the Attorney
General does not have the authority to exempt California’s prenatal care program
because eligibility for, and the cost of benefits provided by, that program are con­
ditioned on the recipient’s income.
The prenatal care benefits at issue are provided under the California Medi-Cal
Act, Cal. Welf. & Inst. Code §§14000-14029 (West Supp. 1999). Under section
14007.5(d) of the Medi-Cal Act, an alien who is not lawfully admitted for perma­
nent residence, otherwise permanently residing in the United States under color
of law, or a lawful temporary resident pursuant to specified provisions of the
Immigration and Nationality Act is nonetheless eligible for “ medically necessary
pregnancy-related services” if she “ is otherwise eligible for Medi-Cal services.”
The implementing regulation, Cal. Code Regs. tit. 22, § 50302(c), similarly pro­
vides that alien applicants for “ restricted Medi-Cal benefits” (which include preg­
nancy-related services) who lack documentation of satisfactory immigration status
or are nonimmigrant aliens “ shall meet all other requirements for program eligi­
bility” (except for possessing or having applied for a social security number).
Under the Medi-Cal Act, “ medically needy family persons” meeting the Act’s
eligibility requirements are entitled to certain health care services. Cal. Welf. &
Inst. Code § 14005.7(a). “ [A] pregnant woman of any age with a confirmed preg­
nancy . . . whose income and resources are insufficient to provide for the costs
of health care or coverage” is a “ medically needy family person.” Id. § 14051(b)
(emphasis added). In addition, a medically needy family person is only eligible
for health care services during months in which his or her “ share of cost” has
387

Opinions o f the Office o f Legal Counsel in Volume 20

been met. Id. § 14005.7(b). A medically needy family person’s “ share of cost”
is his or her monthly income in excess of the amount required for maintenance
established under the Medi-Cal Act, exclusive of any amounts considered exempt
as income under California law, less amounts for Medicare and other health insur­
ance premiums. Once a recipient has incurred expenses for deductibles, coinsur­
ance charges and necessary medical and remedial services that exceed his or her
share of cost, the individual is entitled to receive Medi-Cal health care services.
In other words, the share of cost that a recipient must pay under the Medi-Cal
system is based, in part, on the monthly income of the recipient.
Accordingly, prenatal care under restricted Medi-Cal, as well the cost of those
services, are conditioned on the recipient’s income. As such, it is our opinion
that the prenatal care benefits do not satisfy the second requirement for programs
that the Attorney General may exempt under §401, 110 Stat. 2261 of the new
welfare law.
RANDOLPH D. MOSS
D eputy Assistant Attorney General
Office o f Legal Counsel

388